     Case 2:18-cv-02088-GMN-GWF Document 13 Filed 11/28/18 Page 1 of 2




 1    DICKINSON WRIGHT PLLC
      STEVEN A. CALOIARO
 2    Nevada Bar No. 12344
      BROOKS T. WESTERGARD
 3    Nevada Bar No. 14300
      scaloiaro@dickinsonwright.com
 4    bwestergard@dickinsonwright.com
      100 W. Liberty Street, Suite 940
 5    Reno, Nevada 89501
      Tel.: (775) 343-7500
 6    Fax: (844) 670-6009

 7    Attorneys for Plaintiff
      SATA GmbH & Co. KG
 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10     SATA GmbH & Co. KG, a German                     CASE NO.: 2:18-cv-02088-GMN-GWF
       Corporation,
11
                      Plaintiff,                        STIPULATION AND [PROPOSED]
12                                                      ORDER FOR EXTENSION OF TIME
       v.                                               FOR DEFENDANT TO FILE ITS
13                                                      ANSWER TO PLAINTIFF’S
       ZHEJIANG RONGPENG AIR TOOLS CO.,                 COMPLAINT [FIRST REQUEST]
14     LTD dba AEROPRO, a foreign entity

15                    Defendant.
16           On October 31, 2018, Plaintiff SATA GmbH & Co. KG (“Plaintiff”) filed its Verified
17    Complaint (ECF No. 1) and its Emergency Ex Parte Motion for Temporary Restraining Order and
18    Preliminary Injunction (ECF Nos. 2 & 3).
19           The parties have entered settlement negotiations and have thus stipulated to extend the
20    deadline for Defendant Zhejiang Rongpeng Air Tools Co., LTD dba AeroPro (“Defendant”) to file
21    its answer to Plaintiff’s Complaint or motion under Rule 12 of the Federal Rules of Civil Procedure
22    to December 28, 2018. This is the first request to extend the deadline.
23    ///
24    ///
25    ///
26    ///
27    ///
28
                                                 Page 1 of 2
     Case 2:18-cv-02088-GMN-GWF Document 13 Filed 11/28/18 Page 2 of 2




 1           This request is made in good faith and not for purposes of delay.
 2     DATED this 28th day of November 2018.         DATED this 28th day of November, 2018
 3     DICKINSON WRIGHT PLLC                         ORRICK, HERRINGTON & SUTCLIFFE LLP
 4
               /s/ /Steven A. Caloiaro                       /s/ Yefeng (Ethan) Ma
 5     STEVEN A. CALOIARO                            YUFENG (ETHAN) MA
       Nevada Bar No. 12344                          yma@orrick.com
 6     BROOKS T. WESTERGARD                          47/F Park Place
       Nevada Bar No. 14300                          1601 Nanjing Road West
 7     scaloiaro@dickinsonwright.com                 Shanghai, 200040
       bwestergard@dickinsonwright.com               People's Republic of China
 8     100 W. Liberty Street, Suite 940              Tel.: +86 21 6109 7108
       Reno, Nevada 89501
 9     Tel.: (775) 343-7500                          Attorneys for Defendant
       Fax: (844) 670-6009                           Zhejiang Rongpeng Air Tools Co., LTD dba
10                                                   Aeropro
       Attorneys for Plaintiff
11     SATA GmbH & Co. KG
12

13                                                ORDER
14           IT IS THEREFORE ORDERED Defendant’s answer to Plaintiff’s Complaint or motion
15    under Rule 12 of the Federal Rules of Civil Procedure is due December 28, 2018.
16           IT IS SO ORDERED.

17           DATED this 29th          November
                        ____ day of _________________, 2018.

18
19                                                             ________________________________
                                                                     Gloria M.MAGISTRATE
                                                              UNITED STATES   Navarro, Chief Judge
                                                                                              JUDGE
20                                                              UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                Page 2 of 2
